Exhibit 10.1
 
SNAP INTERACTIVE, INC.
 
AMENDED AND RESTATED
2011 LONG-TERM INCENTIVE PLAN
 
The Snap Interactive, Inc. 2011 Amended and Restated Long-Term Incentive Plan
(the “Plan”) was originally adopted by the Board of Directors of Snap
Interactive, Inc., a Delaware corporation (the “Company”), effective as of May
24, 2011, and was subsequently amended and restated in its entirety by the
Company’s Board of Directors on October 21, 2011, subject to approval by the
Company’s stockholders.
 
ARTICLE 1
PURPOSE
 
The purpose of the Plan is to attract and retain the services of key employees,
key contractors and Outside Directors of the Company and its Subsidiaries and to
provide such persons with a proprietary interest in the Company through the
granting of incentive stock options, nonqualified stock options, stock
appreciation rights, restricted stock, restricted stock units, performance
awards, dividend equivalent rights, and other awards, whether granted singly, or
in combination, or in tandem, that will
 
(a)           increase the interest of such persons in the Company’s welfare;
 
(b)           furnish an incentive to such persons to continue their services
for the Company or its Subsidiaries; and
 
(c)           provide a means through which the Company may attract able persons
as Employees, Contractors and Outside Directors.
 
With respect to Reporting Participants, the Plan and all transactions under the
Plan are intended to comply with all applicable conditions of Rule 16b-3
promulgated under the Securities Exchange Act of 1934 (the “1934 Act”).  To the
extent any provision of the Plan or action by the Committee fails to so comply,
such provision or action shall be deemed null and void ab initio, to the extent
permitted by law and deemed advisable by the Committee.
 
ARTICLE 2
DEFINITIONS
 
For the purpose of the Plan, unless the context requires otherwise, the
following terms shall have the meanings indicated:
 
2.1           “Award” means the grant of any Incentive Stock Option,
Nonqualified Stock Option, Reload Option, Restricted Stock, SAR, Restricted
Stock Units, Performance Award, Dividend Equivalent Right or Other Award,
whether granted singly or in combination or in tandem (each individually
referred to herein as an “Incentive”).
 
2.2           “Award Agreement” means a written agreement between a Participant
and the Company which sets out the terms of the grant of an Award.
 
 
 
1

--------------------------------------------------------------------------------

 
 
2.3           “Award Period” means the period set forth in the Award Agreement
during which one or more Incentives granted under an Award may be exercised.
 
2.4           “Board” means the board of directors of the Company.
 
2.5           “Change in Control” means any of the following, except as
otherwise provided herein:  (i) any consolidation, merger or share exchange of
the Company in which the Company is not the continuing or surviving corporation
or pursuant to which shares of the Company’s Common Stock would be converted
into cash, securities or other property, other than a consolidation, merger or
share exchange of the Company in which the holders of the Company’s Common Stock
immediately prior to such transaction have the same proportionate ownership of
Common Stock of the surviving corporation immediately after such transaction;
(ii) any sale, lease, exchange or other transfer (excluding transfer by way of
pledge or hypothecation) in one transaction or a series of related transactions,
of all or substantially all of the assets of the Company; (iii) the stockholders
of the Company approve any plan or proposal for the liquidation or dissolution
of the Company; (iv) the cessation of control (by virtue of their not
constituting a majority of directors) of the Board by the individuals (the
“Continuing Directors”) who (x) at the date of this Plan were directors or (y)
become directors after the date of this Plan and whose election or nomination
for election by the Company’s stockholders was approved by a vote of at least
two-thirds of the directors then in office who were directors at the date of
this Plan or whose election or nomination for election was previously so
approved; (v) the acquisition of beneficial ownership (within the meaning of
Rule 13d-3 under the 1934 Act) of an aggregate of 50% or more of the voting
power of the Company’s outstanding voting securities by any person or group (as
such term is used in Rule 13d-5 under the 1934 Act) who beneficially owned less
than 50% of the voting power of the Company’s outstanding voting securities on
the date of this Plan; provided, however, that notwithstanding the foregoing, an
acquisition shall not constitute a Change in Control hereunder if the acquirer
is (x) a trustee or other fiduciary holding securities under an employee benefit
plan of the Company and acting in such capacity, (y) a Subsidiary of the Company
or a corporation owned, directly or indirectly, by the stockholders of the
Company in substantially the same proportions as their ownership of voting
securities of the Company or (z) any other person whose acquisition of shares of
voting securities is approved in advance by a majority of the Continuing
Directors; or (vi) in a Title 11 bankruptcy proceeding, the appointment of a
trustee or the conversion of a case involving the Company to a case under
Chapter 7.
 
Notwithstanding the foregoing provisions of this Section 2.5, in the event an
Award issued under the Plan is subject to Section 409A of the Code, then, in
lieu of the foregoing definition and to the extent necessary to comply with the
requirements of Section 409A of the Code, the definition of “Change in Control”
for purposes of such Award shall be as follows:
 
“Change in Control” of the Company occurs upon a change in the Company’s
ownership, its effective control or the ownership of a substantial portion of
its assets, as follows:
 
(a)           Change in Ownership.  A change in ownership of the Company occurs
on the date that any “Person” (as defined in Section 2.5(d) below), other than
(i) the Company or any of its subsidiaries, (ii) a trustee or other fiduciary
holding securities under an employee benefit plan of the Company or any of its
Affiliates, (iii) an underwriter temporarily holding stock pursuant to an
offering of such stock, or (iv) a corporation owned, directly or indirectly, by
the stockholders of the Company in substantially the same proportions as their
ownership of the Company’s stock, acquires ownership of the Company’s stock
that, together with stock held by such Person, constitutes more than 50% of the
total fair market value or total voting power of the Company’s stock.  However,
if any Person is considered to own already more than 50% of the total fair
market value or total voting power of the Company’s stock, the acquisition of
additional stock by the same Person is not considered to be a Change of
Control.  In addition, if any Person has effective control of the Company
through ownership of 30% or more of the total voting power of the Company’s
stock, as discussed in paragraph (b) below, the acquisition of additional
control of the Company by the same Person is not considered to cause a Change in
Control pursuant to this paragraph (a); or
 
 
 
2

--------------------------------------------------------------------------------

 
 
(b)           Change in Effective Control.  Even though the Company may not have
undergone a change in ownership under paragraph (a) above, a change in the
effective control of the Company occurs on either of the following dates:
 
(i)         the date that any Person acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such
Person) ownership of the Company’s stock possessing 30% or more of the total
voting power of the Company’s stock.  However, if any Person owns 30% or more of
the total voting power of the Company’s stock, the acquisition of additional
control of the Company by the same Person is not considered to cause a Change in
Control pursuant to this subparagraph (b)(i); or
 
(ii)        the date during any 12-month period when a majority of members of
the Board is replaced by directors whose appointment or election is not endorsed
by a majority of the Board before the date of the appointment or election;
provided, however, that any such director shall not be considered to be endorsed
by the Board if his or her initial assumption of office occurs as a result of an
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board; or
 
(c)           Change in Ownership of Substantial Portion of Assets.  A change in
the ownership of a substantial portion of the Company’s assets occurs on the
date that a Person acquires (or has acquired during the 12-month period ending
on the date of the most recent acquisition by such Person) assets of the
Company, that have a total gross fair market value equal to at least 40% of the
total gross fair market value of all of the Company’s assets immediately before
such acquisition or acquisitions.  However, there is no Change in Control when
there is such a transfer to (i) a stockholder of the Company (immediately before
the asset transfer) in exchange for or with respect to the Company’s stock; (ii)
an entity, at least 50% of the total value or voting power of the stock of which
is owned, directly or indirectly, by the Company; (iii) a Person that owns
directly or indirectly, at least 50% of the total value or voting power of the
Company’s outstanding stock; or (iv) an entity, at least 50% of the total value
or voting power of the stock of which is owned by a Person that owns, directly
or indirectly, at least 50% of the total value or voting power of the Company’s
outstanding stock.
 
(d)           Definitions.  For purposes of subparagraphs (a), (b) and (c)
above:
 
(i)         “Person” shall have the meaning given in Section 7701(a)(1) of the
Code.  Person shall include more than one Person acting as a group as defined by
the Final Treasury Regulations issued under Section 409A of the Code.
 
(ii)        “Affiliate” shall have the meaning set forth in Rule 12b-2
promulgated under Section 12 of the 1934 Act.
 
(e)           Interpretation.  The provisions of this Section 2.5 shall be
interpreted in accordance with the requirements of the Final Treasury
Regulations under Code Section 409A, it being the intent of the parties that
this Section 2.5 shall be in compliance with the requirements of said Code
Section and said Regulations.
 
 
 
3

--------------------------------------------------------------------------------

 
 
2.6           “Code” means the Internal Revenue Code of 1986, as amended.
 
2.7           “Committee” means the committee appointed or designated by the
Board to administer the Plan in accordance with Article 3 of this Plan.
 
2.8           “Common Stock” means the common stock, par value $0.001 per share,
which the Company is currently authorized to issue or may in the future be
authorized to issue, or any securities into which or for which the common stock
of the Company may be converted or exchanged, as the case may be, pursuant to
the terms of this Plan.
 
2.9           “Company” means Snap Interactive, Inc., a Delaware corporation,
and any successor entity.
 
2.10         “Contractor” means any natural person, who is not an Employee,
rendering bona fide services to the Company or a Subsidiary, with compensation,
pursuant to a written independent contractor agreement between such person and
the Company or a Subsidiary, provided that such services are not rendered in
connection with the offer or sale of securities in a capital raising transaction
and do not directly or indirectly promote or maintain a market for the Company’s
securities.
 
2.11         “Corporation” means any entity that (i) is defined as a corporation
under Section 7701 of the Code and (ii) is the Company or is in an unbroken
chain of corporations (other than the Company) beginning with the Company, if
each of the corporations other than the last corporation in the unbroken chain
owns stock possessing a majority of the total combined voting power of all
classes of stock in one of the other corporations in the chain.  For purposes of
clause (ii) hereof, an entity shall be treated as a “corporation” if it
satisfies the definition of a corporation under Section 7701 of the Code.
 
2.12         “Date of Grant” means the effective date on which an Award is made
to a Participant as set forth in the applicable Award Agreement; provided,
however, that solely for purposes of Section 16 of the 1934 Act and the rules
and regulations promulgated thereunder, the Date of Grant of an Award shall be
the date of stockholder approval of the Plan if such date is later than the
effective date of such Award as set forth in the Award Agreement.
 
2.13         “Dividend Equivalent Right” means the right of the holder thereof
to receive credits based on the cash dividends that would have been paid on the
shares of Common Stock specified in the Award if such shares were held by the
Participant to whom the Award is made.
 
2.14         “Employee” means common law employee (as defined in accordance with
the Regulations and Revenue Rulings then applicable under Section 3401(c) of the
Code) of the Company or any Subsidiary of the Company.
 
2.15         “Executive Officer” means an officer of the Company or a Subsidiary
subject to Section 16 of the 1934 Act or a “covered employee” as defined in
Section 162(m)(3) of the Code.
 
2.16         “Fair Market Value” means, as of a particular date, (a) if the
shares of Common Stock are listed on any established national securities
exchange, the closing sales price per share of Common Stock on the consolidated
transaction reporting system for the principal securities exchange for the
Common Stock on that date, or, if there shall have been no such sale so reported
on that date, on the last preceding date on which such a sale was so reported,
(b) if the shares of Common Stock are not so listed but are quoted on the Nasdaq
National Market System, the closing sales price per share of Common Stock on the
Nasdaq National Market System on that date, or, if there shall have been no such
sale so reported on that date, on the last preceding date on which such a sale
was so reported, (c) if the Common Stock is not so listed or quoted, the mean
between the closing bid and asked price on that date, or, if there are no
quotations available for such date, on the last preceding date on which such
quotations shall be available, as reported by Nasdaq, or, if not reported by
Nasdaq, by the National Quotation Bureau, Inc., or (d) if none of the above is
applicable, such amount as may be determined by the Committee (acting on the
advice of an Independent Third Party, should the Board elect in its sole
discretion to utilize an Independent Third Party for this purpose), in good
faith, to be the fair market value per share of Common Stock.  The determination
of Fair Market Value shall, where applicable, be in compliance with Section 409A
of the Code.
 
 
 
4

--------------------------------------------------------------------------------

 
 
2.17         “Independent Third Party” means an individual or entity independent
of the Company having experience in providing investment banking or similar
appraisal or valuation services and with expertise generally in the valuation of
securities or other property for purposes of this Plan.  The Board may utilize
one or more Independent Third Parties.
 
2.18         “Incentive” is defined in Section 2.1 hereof.
 
2.19         “Incentive Stock Option” means an incentive stock option within the
meaning of Section 422 of the Code, granted pursuant to this Plan.
 
2.20         “Nonqualified Stock Option” means a nonqualified stock option,
granted pursuant to this Plan, which is not an Incentive Stock Option.
 
2.21         “Option Price” means the price which must be paid by a Participant
upon exercise of a Stock Option to purchase a share of Common Stock.
 
2.22         “Other Award” means an Award issued pursuant to Section 6.8 hereof.
 
2.23         “Outside Director” means a director of the Company who is not an
Employee or a Contractor.
 
2.24         “Participant” means an Employee, Contractor or Outside Director of
the Company or a Subsidiary to whom an Award is granted under this Plan.
 
2.25         “Plan” means this Snap Interactive, Inc. Amended and Restated 2011
Long-Term Incentive Plan, as amended from time to time.
 
2.26         “Performance Award” means an Award hereunder of cash, shares of
Common Stock, units or rights based upon, payable in, or otherwise related to,
Common Stock pursuant to Section 6.7 hereof.
 
2.27         “Performance Goal” means any of the goals set forth in Section 6.10
hereof.
 
2.28         “Reload Stock Option” means a Nonqualified Stock Option or an
Incentive Stock Option granted pursuant to Section 8.3(c) hereof.
 
2.29         “Reporting Participant” means a Participant who is subject to the
reporting requirements of Section 16 of the 1934 Act.
 
2.30         “Restricted Stock” means shares of Common Stock issued or
transferred to a Participant pursuant to Section 6.4 of this Plan which are
subject to restrictions or limitations set forth in this Plan and in the related
Award Agreement.
 
 
 
5

--------------------------------------------------------------------------------

 
 
2.31         “Restricted Stock Units” means units awarded to Participants
pursuant to Section 6.5 hereof, which are convertible into Common Stock at such
time as such units are no longer subject to restrictions as established by the
Committee.
 
2.32         “Retirement” means any Termination of Service solely due to
retirement upon or after attainment of age sixty-five (65), or permitted early
retirement as determined by the Committee.
 
2.33         “SAR” or “stock appreciation right” means the right to receive an
amount, in cash and/or Common Stock, equal to the excess of the Fair Market
Value of a specified number of shares of Common Stock as of the date the SAR is
exercised (or, as provided in the Award Agreement, converted) over the SAR Price
for such shares.
 
2.34         “SAR Price” means the exercise price or conversion price of each
share of Common Stock covered by a SAR, determined on the Date of Grant of the
SAR.
 
2.35         “Stock Option” means a Nonqualified Stock Option, a Reload Stock
Option or an Incentive Stock Option.
 
2.36         “Subsidiary” means (i) any corporation in an unbroken chain of
corporations beginning with the Company, if each of the corporations other than
the last corporation in the unbroken chain owns stock possessing a majority of
the total combined voting power of all classes of stock in one of the other
corporations in the chain, (ii) any limited partnership, if the Company or any
corporation described in item (i) above owns a majority of the general
partnership interest and a majority of the limited partnership interests
entitled to vote on the removal and replacement of the general partner, and
(iii) any partnership or limited liability company, if the partners or members
thereof are composed only of the Company, any corporation listed in item (i)
above or any limited partnership listed in item (ii) above.  “Subsidiaries”
means more than one of any such corporations, limited partnerships, partnerships
or limited liability companies.
 
2.37         “Termination of Service” occurs when a Participant who is (i) an
Employee of the Company or any Subsidiary ceases to serve as an Employee of the
Company and its Subsidiaries, for any reason; (ii) an Outside Director of the
Company or a Subsidiary ceases to serve as a director of the Company and its
Subsidiaries for any reason; or (iii) a Contractor of the Company or a
Subsidiary ceases to serve as a Contractor of the Company and its Subsidiaries
for any reason.  Except as may be necessary or desirable to comply with
applicable federal or state law, a “Termination of Service” shall not be deemed
to have occurred when a Participant who is an Employee becomes an Outside
Director or Contractor or vice versa.  If, however, a Participant who is an
Employee and who has an Incentive Stock Option ceases to be an Employee but does
not suffer a Termination of Service, and if that Participant does not exercise
the Incentive Stock Option within the time required under Section 422 of the
Code upon ceasing to be an Employee, the Incentive Stock Option shall thereafter
become a Nonqualified Stock Option.  Notwithstanding the foregoing provisions of
this Section 2.37, in the event an Award issued under the Plan is subject to
Section 409A of the Code, then, in lieu of the foregoing definition and to the
extent necessary to comply with the requirements of Section 409A of the Code,
the definition of “Termination of Service” for purposes of such Award shall be
the definition of “separation from service” provided for under Section 409A of
the Code and the regulations or other guidance issued thereunder.
 
2.38         “Total and Permanent Disability” means a Participant is qualified
for long-term disability benefits under the Company’s or Subsidiary’s disability
plan or insurance policy; or, if no such plan or policy is then in existence or
if the Participant is not eligible to participate in such plan or policy, that
the Participant, because of a physical or mental condition resulting from bodily
injury, disease, or mental disorder, is unable to perform his or her duties of
employment for a period of six (6) continuous months, as determined in good
faith by the Committee, based upon medical reports or other evidence
satisfactory to the Committee; provided that, with respect to any Incentive
Stock Option, Total and Permanent Disability shall have the meaning given it
under the rules governing Incentive Stock Options under the Code.
Notwithstanding the foregoing provisions of this Section 2.38, in the event an
Award issued under the Plan is subject to Section 409A of the Code, then, in
lieu of the foregoing definition and to the extent necessary to comply with the
requirements of Section 409A of the Code, the definition of “Total and Permanent
Disability” for purposes of such Award shall be the definition of “disability”
provided for under Section 409A of the Code and the regulations or other
guidance issued thereunder.
 
 
 
6

--------------------------------------------------------------------------------

 
 
ARTICLE 3
ADMINISTRATION
 
3.1          General Administration; Establishment of Committee.  Subject to the
terms of this Article 3, the Plan shall be administered by the Board or such
committee of the Board as is designated by the Board to administer the Plan (the
“Committee”). The Committee shall consist of not fewer than one person.  Any
member of the Committee may be removed at any time, with or without cause, by
resolution of the Board. Any vacancy occurring in the membership of the
Committee may be filled by appointment by the Board.  At any time there is no
Committee to administer the Plan, any references in this Plan to the Committee
shall be deemed to refer to the Board.
 
Membership on the Committee shall be limited to those members of the Board who
are “outside directors” under Section 162(m) of the Code and “non-employee
directors” as defined in Rule 16b-3 promulgated under the 1934 Act.  The
Committee shall select one of its members to act as its Chairman.  A majority of
the Committee shall constitute a quorum, and the act of a majority of the
members of the Committee present at a meeting at which a quorum is present shall
be the act of the Committee.
 
3.2          Designation of Participants and Awards.
 
(a)           The Committee or the Board shall determine and designate from time
to time the eligible persons to whom Awards will be granted and shall set forth
in each related Award Agreement, where applicable, the Award Period, the Date of
Grant, and such other terms, provisions, limitations, and performance
requirements, as are approved by the Committee, but not inconsistent with the
Plan.  The Committee shall determine whether an Award shall include one type of
Incentive or two or more Incentives granted in combination or two or more
Incentives granted in tandem (that is, a joint grant where exercise of one
Incentive results in cancellation of all or a portion of the other Incentive).
Although the members of the Committee shall be eligible to receive Awards, all
decisions with respect to any Award, and the terms and conditions thereof, to be
granted under the Plan to any member of the Committee shall be made solely and
exclusively by the other members of the Committee, or if such member is the only
member of the Committee, by the Board.
 
(b)           Notwithstanding Section 3.2(a), to the extent permitted by
applicable law,  the Board may, in its discretion and by a resolution adopted by
the Board, authorize one or more officers of the Company (an “Authorized
Officer”) to (i) designate one or more Employees as eligible persons to whom
Awards will be granted under the Plan and (ii) determine the number of shares of
Common Stock that will be subject to such Awards; provided, however, that the
resolution of the Board granting such authority shall (x) specify the total
number of shares of Common Stock that may be made subject to the Awards, (y) set
forth the price or prices (or a formula by which such price or prices may be
determined) to be paid for the purchase of the Common Stock subject to such
Awards, and (z) not authorize an officer to designate himself as a recipient of
any Award.
 
 
 
7

--------------------------------------------------------------------------------

 
 
3.3          Authority of the Committee.  The Committee, in its discretion,
shall (i) interpret the Plan, (ii) prescribe, amend, and rescind any rules and
regulations necessary or appropriate for the administration of the Plan, (iii)
establish performance goals for an Award and certify the extent of their
achievement, and (iv) make such other determinations or certifications and take
such other action as it deems necessary or advisable in the administration of
the Plan.  Any interpretation, determination, or other action made or taken by
the Committee shall be final, binding, and conclusive on all interested
parties.  The Committee’s discretion set forth herein shall not be limited by
any provision of the Plan, including any provision which by its terms is
applicable notwithstanding any other provision of the Plan to the contrary.
 
The Committee may delegate to officers of the Company, pursuant to a written
delegation, the authority to perform specified functions under the Plan.  Any
actions taken by any officers of the Company pursuant to such written delegation
of authority shall be deemed to have been taken by the Committee.
 
With respect to restrictions in the Plan that are based on the requirements of
Rule 16b-3 promulgated under the 1934 Act, Section 422 of the Code, Section
162(m) of the Code, the rules of any exchange or inter-dealer quotation system
upon which the Company’s securities are listed or quoted, or any other
applicable law, rule or restriction (collectively, “applicable law”), to the
extent that any such restrictions are no longer required by applicable law, the
Committee shall have the sole discretion and authority to grant Awards that are
not subject to such mandated restrictions and/or to waive any such mandated
restrictions with respect to outstanding Awards.
 
ARTICLE 4
ELIGIBILITY
 
Any Employee (including an Employee who is also a director or an officer),
Contractor or Outside Director of the Company whose judgment, initiative, and
efforts contributed or may be expected to contribute to the successful
performance of the Company is eligible to participate in the Plan; provided,
however, no Executive Officer may be granted an Award under the Plan unless such
Award is granted by an “outside director” under Section 162(m) of the Code
and/or a “non-employee director” as defined in Rule 16b-3 promulgated under the
1934 Act.  Only Employees of a Corporation shall be eligible to receive
Incentive Stock Options.  The Committee, upon its own action, may grant, but
shall not be required to grant, an Award to any Employee, Contractor or Outside
Director of the Company or any Subsidiary.  Awards may be granted by the
Committee at any time and from time to time to new Participants, or to then
Participants, or to a greater or lesser number of Participants, and may include
or exclude previous Participants, as the Committee shall determine.  Except as
required by this Plan, Awards granted at different times need not contain
similar provisions.  The Committee’s determinations under the Plan (including
without limitation determinations of which Employees, Contractors or Outside
Directors, if any, are to receive Awards, the form, amount and timing of such
Awards, the terms and provisions of such Awards and the agreements evidencing
same) need not be uniform and may be made by it selectively among Participants
who receive, or are eligible to receive, Awards under the Plan.
 
ARTICLE 5
SHARES SUBJECT TO PLAN
 
5.1          Number Available for Awards.  Subject to adjustment as provided in
Articles 11 and 12, the maximum number of shares of Common Stock that may be
delivered pursuant to Awards granted under the Plan is seven million five
hundred thousand (7,500,000) shares, of which 100% may be delivered pursuant to
Incentive Stock Options.  Subject to adjustment pursuant to Articles 11 and 12,
the maximum number of shares of Common Stock with respect to which  Stock
Options or SARs may be granted to an Executive Officer during any calendar year
is two million (2,000,000) shares of Common Stock.  Shares to be issued may be
made available from authorized but unissued Common Stock, Common Stock held by
the Company in its treasury, or Common Stock purchased by the Company on the
open market or otherwise.  During the term of this Plan, the Company will at all
times reserve and keep available the number of shares of Common Stock that shall
be sufficient to satisfy the requirements of this Plan.
 
 
 
8

--------------------------------------------------------------------------------

 
 
5.2          Reuse of Shares.  To the extent that any Award under this Plan
shall be forfeited, shall expire or be canceled, in whole or in part, then the
number of shares of Common Stock covered by the Award or stock option so
forfeited, expired or canceled may again be awarded pursuant to the provisions
of this Plan.  In the event that previously acquired shares of Common Stock are
delivered to the Company in full or partial payment of the exercise price for
the exercise of a Stock Option granted under this Plan, the number of shares of
Common Stock available for future Awards under this Plan shall be reduced only
by the net number of shares of Common Stock issued upon the exercise of the
Stock Option.  Awards that may be satisfied either by the issuance of shares of
Common Stock or by cash or other consideration shall be counted against the
maximum number of shares of Common Stock that may be issued under this Plan only
during the period that the Award is outstanding or to the extent the Award is
ultimately satisfied by the issuance of shares of Common Stock.  Awards will not
reduce the number of shares of Common Stock that may be issued pursuant to this
Plan if the settlement of the Award will not require the issuance of shares of
Common Stock, as, for example, a SAR that can be satisfied only by the payment
of cash.  Notwithstanding any provisions of the Plan to the contrary, only
shares forfeited back to the Company, shares canceled on account of termination,
expiration or lapse of an Award, shares surrendered in payment of the exercise
price of an option or shares withheld for payment of applicable employment taxes
and/or withholding obligations resulting from the exercise of an option shall
again be available for grant of Incentive Stock Options under the Plan, but
shall not increase the maximum  number of shares described in Section 5.1 above
as the maximum number of shares of Common Stock that may be delivered pursuant
to Incentive Stock Options.
 
ARTICLE 6
GRANT OF AWARDS
 
6.1          In General.
 
(a)           The grant of an Award shall be authorized by the Committee and
shall be evidenced by an Award Agreement setting forth the Incentive or
Incentives being granted, the total number of shares of Common Stock subject to
the Incentive(s), the Option Price (if applicable), the Award Period, the Date
of Grant, and such other terms, provisions, limitations, and performance
objectives, as are approved by the Committee, but (i) not inconsistent with the
Plan, (ii) to the extent an Award issued under the Plan is subject to Section
409A of the Code, in compliance with the applicable requirements of Section 409A
of the Code and the regulations or other guidance issued thereunder, and (iii)
to the extent the Committee determines that an Award shall comply with the
requirements of Section 162(m) of the Code, in compliance with the applicable
requirements of Section 162(m) of the Code and the regulations and other
guidance issued thereunder.  The Company shall execute an Award Agreement with a
Participant after the Committee approves the issuance of an Award.  Any Award
granted pursuant to this Plan must be granted within ten (10) years of the date
of adoption of this Plan. The Plan shall be submitted to the Company’s
stockholders for approval; however, the Committee may grant Awards under the
Plan prior to the time of stockholder approval.  Any such Award granted prior to
such stockholder approval shall be made subject to such stockholder
approval.  The grant of an Award to a Participant shall not be deemed either to
entitle the Participant to, or to disqualify the Participant from, receipt of
any other Award under the Plan.
 
 
 
9

--------------------------------------------------------------------------------

 
 
(b)           If the Committee establishes a purchase price for an Award, the
Participant must accept such Award within a period of thirty (30) days (or such
shorter period as the Committee may specify) after the Date of Grant by
executing the applicable Award Agreement and paying such purchase price.
 
(c)           Any Award under this Plan that is settled in whole or in part in
cash on a deferred basis may provide for interest equivalents to be credited
with respect to such cash payment. Interest equivalents may be compounded and
shall be paid upon such terms and conditions as may be specified by the grant.
 
6.2          Option Price.  The Option Price for any share of Common Stock which
may be purchased under a Nonqualified Stock Option for any share of Common Stock
may be equal to or greater than the Fair Market Value of the share on the Date
of Grant.  The Option Price for any share of Common Stock which may be purchased
under an Incentive Stock Option must be at least equal to the Fair Market Value
of the share on the Date of Grant; if an Incentive Stock Option is granted to an
Employee who owns or is deemed to own (by reason of the attribution rules of
Section 424(d) of the Code) more than 10% of the combined voting power of all
classes of stock of the Company (or any parent or Subsidiary), the Option Price
shall be at least 110% of the Fair Market Value of the Common Stock on the Date
of Grant.
 
6.3          Maximum ISO Grants.  The Committee may not grant Incentive Stock
Options under the Plan to any Employee which would permit the aggregate Fair
Market Value (determined on the Date of Grant) of the Common Stock with respect
to which Incentive Stock Options (under this and any other plan of the Company
and its Subsidiaries) are exercisable for the first time by such Employee during
any calendar year to exceed $100,000.  To the extent any Stock Option granted
under this Plan which is designated as an Incentive Stock Option exceeds this
limit or otherwise fails to qualify as an Incentive Stock Option, such Stock
Option (or any such portion thereof) shall be a Nonqualified Stock Option.  In
such case, the Committee shall designate which stock will be treated as
Incentive Stock Option stock by causing the issuance of a separate stock
certificate and identifying such stock as Incentive Stock Option stock on the
Company’s stock transfer records.
 
6.4          Restricted Stock.  If Restricted Stock is granted to or received by
a Participant under an Award (including a Stock Option), the Committee shall set
forth in the related Award Agreement: (i) the number of shares of Common Stock
awarded, (ii) the price, if any, to be paid by the Participant for such
Restricted Stock and the method of payment of the price, (iii) the time or times
within which such Award may be subject to forfeiture, (iv) specified Performance
Goals of the Company, a Subsidiary, any division thereof or any group of
Employees of the Company, or other criteria, which the Committee determines must
be met in order to remove any restrictions (including vesting) on such Award,
and (v) all other terms, limitations, restrictions, and conditions of the
Restricted Stock, which shall be consistent with this Plan, to the extent
applicable and in the event the Committee determines that an Award shall comply
with the requirements of Section 162(m) of the Code, in compliance with the
requirements of Section 162(m) of the Code and the regulations and other
guidance issued thereunder and, to the extent Restricted Stock granted under the
Plan is subject to Section 409A of the Code, in compliance with the applicable
requirements of Section 409A of the Code and the regulations or other guidance
issued thereunder.  The provisions of Restricted Stock need not be the same with
respect to each Participant.
 
(a)           Legend on Shares.  Each Participant who is awarded or receives
Restricted Stock shall be issued a stock certificate or certificates in respect
of such shares of Common Stock.  Such certificate(s) shall be registered in the
name of the Participant, and shall bear an appropriate legend referring to the
terms, conditions, and restrictions applicable to such Restricted Stock,
substantially as provided in Section 15.9 of the Plan.
 
 
 
10

--------------------------------------------------------------------------------

 
 
(b)           Restrictions and Conditions.  Shares of Restricted Stock shall be
subject to the following restrictions and conditions:
 
(i)         Subject to the other provisions of this Plan and the terms of the
particular Award Agreements, during such period as may be determined by the
Committee commencing on the Date of Grant or the date of exercise of an Award
(the “Restriction Period”), the Participant shall not be permitted to sell,
transfer, pledge or assign shares of Restricted Stock. Except for these
limitations, the Committee may in its sole discretion, remove any or all of the
restrictions on such Restricted Stock whenever it may determine that, by reason
of changes in applicable laws or other changes in circumstances arising after
the date of the Award, such action is appropriate.
 
(ii)        Except as provided in sub-paragraph (i) above or in the applicable
Award Agreement, the Participant shall have, with respect to his or her
Restricted Stock, all of the rights of a stockholder of the Company, including
the right to vote the shares, and the right to receive any dividends
thereon.  Certificates for shares of Common Stock free of restriction under this
Plan shall be delivered to the Participant promptly after, and only after, the
Restriction Period shall expire without forfeiture in respect of such shares of
Common Stock or after any other restrictions imposed on such shares of Common
Stock by the applicable Award Agreement or other agreement have
expired.  Certificates for the shares of Common Stock forfeited under the
provisions of the Plan and the applicable Award Agreement shall be promptly
returned to the Company by the forfeiting Participant.  Each Award Agreement
shall require that each Participant, in connection with the issuance of a
certificate for Restricted Stock, shall endorse such certificate in blank or
execute a stock power in form satisfactory to the Company in blank and deliver
such certificate and executed stock power to the Company.
 
(iii)       The Restriction Period of Restricted Stock shall commence on the
Date of Grant or the date of exercise of an Award, as specified in the Award
Agreement, and, subject to Article 12 of the Plan, unless otherwise established
by the Committee in the Award Agreement setting forth the terms of the
Restricted Stock, shall expire upon satisfaction of the conditions set forth in
the Award Agreement; such conditions may provide for vesting based on such
Performance Goals, as may be determined by the Committee in its sole discretion.
 
(iv)       Except as otherwise provided in the particular Award Agreement, upon
Termination of Service for any reason during the Restriction Period, the
nonvested shares of Restricted Stock shall be forfeited by the Participant.  In
the event a Participant has paid any consideration to the Company for such
forfeited Restricted Stock, the Committee shall specify in the Award Agreement
that either (i) the Company shall be obligated to, or (ii) the Company may, in
its sole discretion, elect to, pay to the Participant, as soon as practicable
after the event causing forfeiture, in cash, an amount equal to the lesser of
the total consideration paid by the Participant for such forfeited shares or the
Fair Market Value of such forfeited shares as of the date of Termination of
Service, as the Committee, in its sole discretion shall select. Upon any
forfeiture, all rights of a Participant with respect to the forfeited shares of
the Restricted Stock shall cease and terminate, without any further obligation
on the part of the Company.
 
 
 
11

--------------------------------------------------------------------------------

 
 
6.5          SARs.  The Committee may grant SARs to any Participant, either as a
separate Award or in connection with a Stock Option.  SARs shall be subject to
such terms and conditions as the Committee shall impose, provided that such
terms and conditions are (i) not inconsistent with the Plan, (ii) to the extent
a SAR issued under the Plan is subject to Section 409A of the Code, in
compliance with the applicable requirements of Section 409A of the Code and the
regulations or other guidance issued thereunder, and (iii) to the extent the
Committee determines that a SAR shall comply with the requirements of Section
162(m) of the Code, in compliance with the applicable requirements of Section
162(m) and the regulations and other guidance issued thereunder.  The grant of
the SAR may provide that the holder may be paid for the value of the SAR either
in cash or in shares of Common Stock, or a combination thereof.  In the event of
the exercise of a SAR payable in shares of Common Stock, the holder of the SAR
shall receive that number of whole shares of Common Stock having an aggregate
Fair Market Value on the date of exercise equal to the value obtained by
multiplying (i) the difference between the Fair Market Value of a share of
Common Stock on the date of exercise over the SAR Price as set forth in such SAR
(or other value specified in the agreement granting the SAR), by (ii) the number
of shares of Common Stock as to which the SAR is exercised, with a cash
settlement to be made for any fractional shares of Common Stock.  The SAR Price
for any share of Common Stock subject to a SAR may be  equal to  or greater than
the Fair Market Value of the share on the Date of Grant.  The Committee, in its
sole discretion, may place a ceiling on the amount payable upon exercise of a
SAR, but any such limitation shall be specified at the time that the SAR is
granted.
 
6.6          Restricted Stock Units.  Restricted Stock Units may be awarded or
sold to any Participant under such terms and conditions as shall be established
by the Committee, provided, however, that such terms and conditions are (i) not
inconsistent with the Plan, (ii) to the extent a Restricted Stock Unit issued
under the Plan is subject to Section 409A of the Code, in compliance with the
applicable requirements of Section 409A of the Code and the regulations or other
guidance issued thereunder, and (iii) to the extent the Committee determines
that a Restricted Stock Unit award shall comply with the requirements of Section
162(m) of the Code, in compliance with the applicable requirements of Section
162(m) and the regulations and other guidance issued thereunder.  Restricted
Stock Units shall be subject to such restrictions as the Committee determines,
including, without limitation, (a) a prohibition against sale, assignment,
transfer, pledge, hypothecation or other encumbrance for a specified period; or
(b) a requirement that the holder forfeit (or in the case of shares of Common
Stock or units sold to the Participant, resell to the Company at cost) such
shares or units in the event of Termination of Service during the period of
restriction.
 
6.7          Performance Awards.
 
(a)           The Committee may grant Performance Awards to one or more
Participants.  The terms and conditions of Performance Awards shall be specified
at the time of the grant and may include provisions establishing the performance
period, the Performance Goals to be achieved during a performance period, and
the maximum or minimum settlement values, provided that such terms and
conditions are (i) not inconsistent with the Plan and (ii) to the extent a
Performance Award issued under the Plan is subject to Section 409A of the Code,
in compliance with the applicable requirements of Section 409A of the Code and
the regulations or other guidance issued thereunder.  If the Performance Award
is to be in shares of Common Stock, the Performance Awards may provide for the
issuance of the shares of Common Stock at the time of the grant of the
Performance Award or at the time of  the certification by the Committee that the
Performance Goals for the performance period have been met; provided, however,
if shares of Common Stock are issued at the time of the grant of the Performance
Award and if, at the end of the performance period, the Performance Goals are
not certified by the Committee to have been fully satisfied, then,
notwithstanding any other provisions of this Plan to the contrary, the Common
Stock shall be forfeited in accordance with the terms of the grant to the extent
the Committee determines that the Performance Goals were not met.  The
forfeiture of shares of Common Stock issued at the time of the grant of the
Performance Award due to failure to achieve the established Performance Goals
shall be separate from and in addition to any other restrictions provided for in
this Plan that may be applicable to such shares of Common Stock.  Each
Performance Award granted to one or more Participants shall have its own terms
and conditions.
 
 
 
12

--------------------------------------------------------------------------------

 
 
To the extent the Committee determines that a Performance Award shall comply
with the requirements of Section 162(m) of the Code and the regulations and
other guidance issued thereunder, and if it is determined to be necessary in
order to satisfy Section 162(m) of the Code, at the time of the grant of a
Performance Award (other than a Stock Option) and to the extent permitted under
Section 162(m) of the Code and the regulations issued thereunder, the Committee
shall provide for the manner in which the Performance Goals shall be reduced to
take into account the negative effect on the achievement of specified levels of
the Performance Goals which may result from enumerated corporate transactions,
extraordinary events, accounting changes and other similar occurrences which
were unanticipated at the time the Performance Goal was initially
established.  In no event, however, may the Committee increase the amount earned
under such a Performance Award, unless the reduction in the Performance Goals
would reduce or eliminate the amount to be earned under the Performance Award
and the Committee determines not to make such reduction or elimination.
 
With respect to a Performance Award that is not intended to satisfy the
requirements of Code Section 162(m), if the Committee determines, in its sole
discretion, that the established performance measures or objectives are no
longer suitable because of a change in the Company’s business, operations,
corporate structure, or for other reasons that the Committee deemed
satisfactory, the Committee may modify the performance measures or objectives
and/or the performance period.
 
(b)           Performance Awards may be valued by reference to the Fair Market
Value of a share of Common Stock or according to any formula or method deemed
appropriate by the Committee, in its sole discretion, including, but not limited
to, achievement of Performance Goals or other specific financial, production,
sales or cost performance objectives that the Committee believes to be relevant
to the Company’s business and/or remaining in the employ of the Company for a
specified period of time.  Performance Awards may be paid in cash, shares of
Common Stock, or other consideration, or any combination thereof.  If payable in
shares of Common Stock, the consideration for the issuance of such shares may be
the achievement of the performance objective established at the time of the
grant of the Performance Award.  Performance Awards may be payable in a single
payment or in installments and may be payable at a specified date or dates or
upon attaining the performance objective.  The extent to which any applicable
performance objective has been achieved shall be conclusively determined by the
Committee.
 
(c)           Notwithstanding the foregoing, in order to comply with the
requirements of Section 162(m) of the Code, if applicable, no Participant may
receive in any calendar year Performance Awards intended to comply with the
requirements of Section 162(m) of the Code which have an aggregate value of more
than $5,000,000, and if such Performance Awards involve the issuance of shares
of Common Stock, said aggregate value shall be based on the Fair Market Value of
such shares on the time of the grant of the Performance Award.  In no event,
however, shall any Performance Awards not intended to comply with the
requirements of Section 162(m) of the Code be issued contingent upon the failure
to attain the Performance Goals applicable to any Performance Awards granted
hereunder that the Committee intends to comply with the requirements of Section
162(m) of the Code.
 
 
 
13

--------------------------------------------------------------------------------

 
 
6.8           Dividend Equivalent Rights.  The Committee may grant a Dividend
Equivalent Right to any Participant, either as a component of another Award or
as a separate Award. The terms and conditions of the Dividend Equivalent Right
shall be specified by the grant.  Dividend equivalents credited to the holder of
a Dividend Equivalent Right may be paid currently or may be deemed to be
reinvested in additional shares of Common Stock (which may thereafter accrue
additional dividend equivalents).  Any such reinvestment shall be at the Fair
Market Value at the time thereof.  Dividend Equivalent Rights may be settled in
cash or shares of Common Stock, or a combination thereof, in a single payment or
in installments.  A Dividend Equivalent Right granted as a component of another
Award may provide that such Dividend Equivalent Right shall be settled upon
exercise, settlement, or payment of, or lapse of restrictions on, such other
Award, and that such Dividend Equivalent Right granted as a component of another
Award may also contain terms and conditions different from such other Award.
 
6.9          Other Awards.  The Committee may grant to any Participant other
forms of Awards, based upon, payable in, or otherwise related to, in whole or in
part, shares of Common Stock, if the Committee determines that such other form
of Award is consistent with the purpose and restrictions of this Plan.  The
terms and conditions of such other form of Award shall be specified by the
grant.  Such Other Awards may be granted for no cash consideration, for such
minimum consideration as may be required by applicable law, or for such other
consideration as may be specified by the grant.
 
6.10        Performance Goals.  Awards of Restricted Stock, Restricted Stock
Units, Performance Award and Other Awards (whether relating to cash or shares of
Common Stock) under the Plan may be made subject to the attainment of
Performance Goals relating to one or more business criteria which, where
applicable, shall be within the meaning of Section 162(m) of the Code and
consist of one or more or any combination of the following criteria:  cash flow;
cost; revenues; sales; ratio of debt to debt plus equity; net borrowing, credit
quality or debt ratings; profit before tax; economic profit; earnings before
interest and taxes; earnings before interest, taxes, depreciation and
amortization; gross margin; earnings per share (whether on a pre-tax, after-tax,
operational or other basis); operating earnings; capital expenditures; expenses
or expense levels; economic value added; ratio of operating earnings to capital
spending or any other operating ratios; free cash flow; net profit; net sales;
net asset value per share; the accomplishment of mergers, acquisitions,
dispositions, public offerings or similar extraordinary business transactions;
sales growth; price of the Company’s Common Stock; return on assets, equity or
stockholders’ equity; market share; inventory levels, inventory turn or
shrinkage; or total return to stockholders (“Performance Criteria”).  Any
Performance Criteria may be used to measure the performance of the Company as a
whole or any business unit of the Company and may be measured relative to a peer
group or index.  Any Performance Criteria may include or exclude (i)
extraordinary, unusual and/or non-recurring items of gain or loss, (ii) gains or
losses on the disposition of a business, (iii) changes in tax or accounting
regulations or laws, (iv) the effect of a merger or acquisition, as identified
in the Company’s quarterly and annual earnings releases, or (v) other similar
occurrences.  In all other respects, Performance Criteria shall be calculated in
accordance with the Company’s financial statements, under generally accepted
accounting principles, or under a methodology established by the Committee prior
to the issuance of an Award which is consistently applied and identified in the
audited financial statements, including footnotes, or the Compensation
Discussion and Analysis section of the Company’s annual report.  However, to the
extent Section 162(m) of the Code is applicable, the Committee may not in any
event increase the amount of compensation payable to an individual upon the
attainment of a Performance Goal.
 
6.11        Tandem Awards.  The Committee may grant two or more Incentives in
one Award in the form of a “tandem Award,” so that the right of the Participant
to exercise one Incentive shall be canceled if, and to the extent, the other
Incentive is exercised.  For example, if a Stock Option and a SAR are issued in
a tandem Award, and the Participant exercises the SAR with respect to 100 shares
of Common Stock, the right of the Participant to exercise the related Stock
Option shall be canceled to the extent of 100 shares of Common Stock.
 
 
 
14

--------------------------------------------------------------------------------

 
 
ARTICLE 7
AWARD PERIOD; VESTING
 
7.1          Award Period.  Subject to the other provisions of this Plan, the
Committee may, in its discretion, provide that an Incentive may not be exercised
in whole or in part for any period or periods of time or beyond any date
specified in the Award Agreement.  Except as provided in the Award Agreement, an
Incentive may be exercised in whole or in part at any time during its term.  The
Award Period for an Incentive shall be reduced or terminated upon Termination of
Service.  No Incentive granted under the Plan may be exercised at any time after
the end of its Award Period.  No portion of any Incentive may be exercised after
the expiration of ten (10) years from its Date of Grant.  However, if an
Employee owns or is deemed to own (by reason of the attribution rules of Section
424(d) of the Code) more than 10% of the combined voting power of all classes of
stock of the Company (or any parent or Subsidiary) and an Incentive Stock Option
is granted to such Employee, the term of such Incentive Stock Option (to the
extent required by the Code at the time of grant) shall be no more than five (5)
years from the Date of Grant.
 
7.2          Vesting.  The Committee, in its sole discretion, may determine that
an Incentive will be immediately vested in whole or in part, or that all or any
portion may not be vested until a date, or dates, subsequent to its Date of
Grant, or until the occurrence of one or more specified events, subject in any
case to the terms of the Plan.  If the Committee imposes conditions upon
vesting, then, subsequent to the Date of Grant, the Committee may, in its sole
discretion, accelerate the date on which all or any portion of the Incentive may
be vested.
 
ARTICLE 8
EXERCISE OR CONVERSION OF INCENTIVE
 
8.1          In General.  A vested Incentive may be exercised or converted,
during its Award Period, subject to limitations and restrictions set forth in
the Award Agreement
 
8.2          Securities Law and Exchange Restrictions.  In no event may an
Incentive be exercised or shares of Common Stock be issued pursuant to an Award
if a necessary listing or quotation of the shares of Common Stock on a stock
exchange or inter-dealer quotation system or any registration under state or
federal securities laws required under the circumstances has not been
accomplished.
 
8.3          Exercise of Stock Option.
 
(a)           In General.  If a Stock Option is exercisable prior to the time it
is vested, the Common Stock obtained on the exercise of the Stock Option shall
be Restricted Stock which is subject to the applicable provisions of the Plan
and the Award Agreement.  If the Committee imposes conditions upon exercise,
then subsequent to the Date of Grant, the Committee may, in its sole discretion,
accelerate the date on which all or any portion of the Stock Option may be
exercised.  No Stock Option may be exercised for a fractional share of Common
Stock.  The granting of a Stock Option shall impose no obligation upon the
Participant to exercise that Stock Option.
 
 
 
15

--------------------------------------------------------------------------------

 
 
(b)           Notice and Payment.  Subject to such administrative regulations as
the Committee may from time to time adopt, a Stock Option may be exercised by
the delivery of written notice to the Committee setting forth the number of
shares of Common Stock with respect to which the Stock Option is to be exercised
and the date of exercise thereof (the “Exercise Date”) which shall be at least
three (3) days after giving such notice unless an earlier time shall have been
mutually agreed upon.  On the Exercise Date, the Participant shall deliver to
the Company consideration with a value equal to the total Option Price of the
shares to be purchased, payable as provided in the Award Agreement, which may
provide for payment in any one or more of the following ways:  (a) cash or
check, bank draft, or money order payable to the order of the Company, (b)
Common Stock (including Restricted Stock) owned by the Participant on the
Exercise Date, valued at its Fair Market Value on the Exercise Date, and which
the Participant has not acquired from the Company within six (6) months prior to
the Exercise Date, (c) by delivery (including by FAX) to the Company or its
designated agent of an executed irrevocable option exercise form together with
irrevocable instructions from the Participant to a broker or dealer, reasonably
acceptable to the Company, to sell certain of the shares of Common Stock
purchased upon exercise of the Stock Option or to pledge such shares as
collateral for a loan and promptly deliver to the Company the amount of sale or
loan proceeds necessary to pay such purchase price, and/or (d) in any other form
of valid consideration that is acceptable to the Committee in its sole
discretion.  In the event that shares of Restricted Stock are tendered as
consideration for the exercise of a Stock Option, a number of shares of Common
Stock issued upon the exercise of the Stock Option equal to the number of shares
of Restricted Stock used as consideration therefor shall be subject to the same
restrictions and provisions as the Restricted Stock so tendered.
 
(c)           Reload Stock Options.  In the event that shares of Common Stock
are delivered by a Participant in payment of all or a portion of the exercise
price of a Stock Option as set forth in Section 8.3(b) above and/or shares of
Common Stock are delivered to or withheld by the Company in satisfaction of the
Company’s tax withholding obligations upon exercise in accordance with Section
15.6 hereof, then, subject to Article 10 hereof, the Committee may authorize the
automatic grant to a Participant so exercising a Nonqualified Stock Option, a
replacement Nonqualified Stock Option, and to a Participant so exercising an
Incentive Stock Option, a replacement Incentive Stock Option (in either case, a
“Reload Stock Option”), to purchase that number of shares so delivered to or
withheld by the Company, as the case may be, at an option exercise price equal
to the Fair Market Value per share of the Common Stock on the date of exercise
of the original Stock Option (subject to the provisions of the Plan regarding
Incentive Stock Options and, in any event not less than the par value per share
of the Common Stock).  The option period for a Reload Stock Option will commence
on its Date of Grant and expire on the expiration date of the original Stock
Option it replaces (subject to the provisions of the Plan regarding Incentive
Stock Options), after which period the Reload Stock Option cannot be
exercised.  The Date of Grant of a Reload Stock Option shall be the date that
the Stock Option it replaces is exercised.  A Reload Stock Option shall
automatically vest and be exercisable in full after the expiration of six (6)
months from its Date of Grant.  It shall be a condition to the grant of a Reload
Stock Option that promptly after its Date of Grant, a stock option agreement
shall be delivered to the Participant and executed by the Participant and the
Company which sets forth the total number of shares subject to the Reload Stock
Option, the option exercise price, the option period of the Reload Stock Option
and such other terms and provisions as are consistent with the Plan.
 
(d)           Issuance of Certificate.  Except as otherwise provided in Section
6.4 hereof (with respect to shares of Restricted Stock) or in the applicable
Award Agreement, upon payment of all amounts due from the Participant, the
Company shall cause certificates for the Common Stock then being purchased to be
delivered as directed by the Participant (or the person exercising the
Participant’s Stock Option in the event of his death) at its principal business
office promptly after the Exercise Date; provided that if the Participant has
exercised an Incentive Stock Option, the Company may at its option retain
physical possession of the certificate evidencing the shares acquired upon
exercise until the expiration of the holding periods described in Section
422(a)(1) of the Code.  The obligation of the Company to deliver shares of
Common Stock shall, however, be subject to the condition that, if at any time
the Committee shall determine in its discretion that the listing, registration,
or qualification of the Stock Option or the Common Stock upon any securities
exchange or inter-dealer quotation system or under any state or federal law, or
the consent or approval of any governmental regulatory body, is necessary as a
condition of, or in connection with, the Stock Option or the issuance or
purchase of shares of Common Stock thereunder, the Stock Option may not be
exercised in whole or in part unless such listing, registration, qualification,
consent, or approval shall have been effected or obtained free of any conditions
not reasonably acceptable to the Committee.
 
 
 
16

--------------------------------------------------------------------------------

 
 
(e)           Failure to Pay.  Except as may otherwise be provided in an Award
Agreement, if the Participant fails to pay for any of the Common Stock specified
in such notice or fails to accept delivery thereof, that portion of the
Participant’s Stock Option and right to purchase such Common Stock may be
forfeited by the Participant.
 
8.4          SARs.  Subject to the conditions of this Section 8.4 and such
administrative regulations as the Committee may from time to time adopt, a SAR
may be exercised by the delivery (including by FAX) of written notice to the
Committee setting forth the number of shares of Common Stock with respect to
which the SAR is to be exercised and the date of exercise thereof (the “Exercise
Date”) which shall be at least three (3) days after giving such notice unless an
earlier time shall have been mutually agreed upon.  Subject to the terms of the
Award Agreement and only if permissible under Section 409A of the Code and the
regulations or other guidance issued thereunder (or, if not so permissible, at
such time as permitted by Section 409A of the Code and the regulations or other
guidance issued thereunder), the Participant shall receive from the Company in
exchange therefor in the discretion of the Committee, and subject to the terms
of the Award Agreement:
 
(i)           cash in an amount equal to the excess (if any) of the Fair Market
Value (as of the date of the exercise, or if provided in the Award Agreement,
conversion, of the SAR) per share of Common Stock over the SAR Price per share
specified in such SAR, multiplied by the total number of shares of Common Stock
of the SAR being surrendered;
 
(ii)           that number of shares of Common Stock having an aggregate Fair
Market Value (as of the date of the exercise, or if provided in the Award
Agreement, conversion, of the SAR) equal to the amount of cash otherwise payable
to the Participant, with a cash settlement to be made for any fractional share
interests; or
 
(iii)          the Company may settle such obligation in part with shares of
Common Stock and in part with cash.
 
The distribution of any cash or Common Stock pursuant to the foregoing sentence
shall be made at such time as set forth in the Award Agreement.
 
8.5          Disqualifying Disposition of Incentive Stock Option.  If shares of
Common Stock acquired upon exercise of an Incentive Stock Option are disposed of
by a Participant prior to the expiration of either two (2) years from the Date
of Grant of such Stock Option or one (1) year from the transfer of shares of
Common Stock to the Participant pursuant to the exercise of such Stock Option,
or in any other disqualifying disposition within the meaning of Section 422 of
the Code, such Participant shall notify the Company in writing of the date and
terms of such disposition.  A disqualifying disposition by a Participant shall
not affect the status of any other Stock Option granted under the Plan as an
Incentive Stock Option within the meaning of Section 422 of the Code.
 
 
 
17

--------------------------------------------------------------------------------

 
 
ARTICLE 9
AMENDMENT OR DISCONTINUANCE
 
Subject to the limitations set forth in this Article 9, the Board may at any
time and from time to time, without the consent of the Participants, alter,
amend, revise, suspend, or discontinue the Plan in whole or in part; provided,
however, that no amendment for which stockholder approval is required either (i)
by any securities exchange or inter-dealer quotation system on which the Common
Stock is listed or traded or (ii) in order for the Plan and Incentives awarded
under the Plan to continue to comply with Sections 162(m), 421, and 422 of the
Code, including any successors to such Sections, or other applicable law, shall
be effective unless such amendment shall be approved by the requisite vote of
the stockholders of the Company entitled to vote thereon.  Any such amendment
shall, to the extent deemed necessary or advisable by the Committee, be
applicable to any outstanding Incentives theretofore granted under the Plan,
notwithstanding any contrary provisions contained in any Award Agreement.  In
the event of any such amendment to the Plan, the holder of any Incentive
outstanding under the Plan shall, upon request of the Committee and as a
condition to the exercisability thereof, execute a conforming amendment in the
form prescribed by the Committee to any Award Agreement relating
thereto.  Notwithstanding anything contained in this Plan to the contrary,
unless required by law, no action contemplated or permitted by this Article 9
shall adversely affect any rights of Participants or obligations of the Company
to Participants with respect to any Incentive theretofore granted under the Plan
without the consent of the affected Participant.
 
ARTICLE 10
TERM
 
The Plan shall be effective from the date that this Plan is approved by the
Board.  Unless sooner terminated by action of the Board, the Plan will terminate
on May 24, 2021, but Incentives granted before that date will continue to be
effective in accordance with their terms and conditions.
 
ARTICLE 11
CAPITAL ADJUSTMENTS
 
In the event that any dividend or other distribution (whether in the form of
cash, Common Stock, other securities, or other property), recapitalization,
stock split, reverse stock split, rights offering, reorganization, merger,
consolidation, split-up, spin-off, split-off, combination, subdivision,
repurchase, or exchange of Common Stock or other securities of the Company,
issuance of warrants or other rights to purchase Common Stock or other
securities of the Company, or other similar corporate transaction or event
affects the fair value of an Award, then the Committee shall adjust any or all
of the following so that the fair value of the Award immediately after the
transaction or event is equal to the fair value of the Award immediately prior
to the transaction or event (i) the number of shares and type of Common Stock
(or the securities or property) which thereafter may be made the subject of
Awards, (ii) the number of shares and type of Common Stock (or other securities
or property) subject to outstanding Awards, (iii) the number of shares and type
of Common Stock (or other securities or property) specified as the annual
per-participant limitation under Section 5.1 of the Plan, (iv) the Option Price
of each outstanding Award, (v) the amount, if any, the Company pays for
forfeited shares of Common Stock in accordance with Section 6.4, and (vi) the
number of or SAR Price of shares of Common Stock then subject to outstanding
SARs previously granted and unexercised under the Plan to the end that the same
proportion of the Company’s issued and outstanding shares of Common Stock in
each instance shall remain subject to exercise at the same aggregate SAR Price;
provided however, that the number of shares of Common Stock (or other securities
or property) subject to any Award shall always be a whole
number.  Notwithstanding the foregoing, no such adjustment shall be made or
authorized to the extent that such adjustment would cause the Plan or any Stock
Option to violate Section 422 of the Code or Section 409A of the Code.  Such
adjustments shall be made in accordance with the rules of any securities
exchange, stock market, or stock quotation system to which the Company is
subject.
 
 
 
18

--------------------------------------------------------------------------------

 
 
Upon the occurrence of any such adjustment, the Company shall provide notice to
each affected Participant of its computation of such adjustment which shall be
conclusive and shall be binding upon each such Participant.
 
ARTICLE 12
RECAPITALIZATION, MERGER AND CONSOLIDATION
 
12.1        No Effect on Company’s Authority.  The existence of this Plan and
Incentives granted hereunder shall not affect in any way the right or power of
the Company or its stockholders to make or authorize any or all adjustments,
recapitalizations, reorganizations, or other changes in the Company’s capital
structure and its business, or any Change in Control, or any merger or
consolidation of the Company, or any issuance of bonds, debentures, preferred or
preference stocks ranking prior to or otherwise affecting the Common Stock or
the rights thereof (or any rights, options, or warrants to purchase same), or
the dissolution or liquidation of the Company, or any sale or transfer of all or
any part of its assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.
 
12.2        Conversion of Incentives Where Company Survives.  Subject to any
required action by the stockholders and except as otherwise provided by Section
12.4 hereof or as may be required to comply with Section 409A of the Code and
the regulations or other guidance issued thereunder, if the Company shall be the
surviving or resulting corporation in any merger, consolidation or share
exchange, any Incentive granted hereunder shall pertain to and apply to the
securities or rights (including cash, property, or assets) to which a holder of
the number of shares of Common Stock subject to the Incentive would have been
entitled.
 
12.3        Exchange or Cancellation of Incentives Where Company Does Not
Survive.  Except as otherwise provided by Section 12.4 hereof or as may be
required to comply with Section 409A of the Code and the regulations or other
guidance issued thereunder, in the event of any merger, consolidation or share
exchange pursuant to which the Company is not the surviving or resulting
corporation, there shall be substituted for each share of Common Stock subject
to the unexercised portions of outstanding Incentives, that number of shares of
each class of stock or other securities or that amount of cash, property, or
assets of the surviving, resulting or consolidated company which were
distributed or distributable to the stockholders of the Company in respect to
each share of Common Stock held by them, such outstanding Incentives to be
thereafter exercisable for such stock, securities, cash, or property in
accordance with their terms.
 
12.4        Cancellation of Incentives.  Notwithstanding the provisions of
Sections 12.2 and 12.3 hereof, and except as may be required to comply with
Section 409A of the Code and the regulations or other guidance issued
thereunder, all Incentives granted hereunder may be canceled by the Company, in
its sole discretion, as of the effective date of any Change in Control, merger,
consolidation or share exchange, or any issuance of bonds, debentures, preferred
or preference stocks ranking prior to or otherwise affecting the Common Stock or
the rights thereof (or any rights, options, or warrants to purchase same), or of
any proposed sale of all or substantially all of the assets of the Company, or
of any dissolution or liquidation of the Company, by either:
 
 
 
19

--------------------------------------------------------------------------------

 
 
(a)           giving notice to each holder thereof or his personal
representative of its intention to cancel those Incentives for which the
issuance of shares of Common Stock involved payment by the Participant for such
shares, and permitting the purchase during the thirty (30) day period next
preceding such effective date of any or all of the shares of Common Stock
subject to such outstanding Incentives, including in the Board’s discretion some
or all of the shares as to which such Incentives would not otherwise be vested
and exercisable; or
 
(b)           in the case of Incentives that are either (i) settled only in
shares of Common Stock, or (ii) at the election of the Participant, settled in
shares of Common Stock, paying the holder thereof an amount equal to a
reasonable estimate of the difference between the net amount per share payable
in such transaction or as a result of such transaction, and the price per share
of such Incentive to be paid by the Participant (hereinafter the “Spread”),
multiplied by the number of shares subject to the Incentive.  In cases where the
shares constitute, or would after exercise, constitute Restricted Stock, the
Company, in its discretion, may include some or all of those shares in the
calculation of the amount payable hereunder.  In estimating the Spread,
appropriate adjustments to give effect to the existence of the Incentives shall
be made, such as deeming the Incentives to have been exercised, with the Company
receiving the exercise price payable thereunder, and treating the shares
receivable upon exercise of the Incentives as being outstanding in determining
the net amount per share.  In cases where the proposed transaction consists of
the acquisition of assets of the Company, the net amount per share shall be
calculated on the basis of the net amount receivable with respect to shares of
Common Stock upon a distribution and liquidation by the Company after giving
effect to expenses and charges, including but not limited to taxes, payable by
the Company before such liquidation could be completed.
 
(c)           An Award that by its terms would be fully vested or exercisable
upon a Change in Control will be considered vested or exercisable for purposes
of Section 12.4(a) hereof.
 
ARTICLE 13
LIQUIDATION OR DISSOLUTION
 
Subject to Section 12.4 hereof, in case the Company shall, at any time while any
Incentive under this Plan shall be in force and remain unexpired, (i) sell all
or substantially all of its property, or (ii) dissolve, liquidate, or wind up
its affairs, then each Participant shall be entitled to receive, in lieu of each
share of Common Stock of the Company which such Participant would have been
entitled to receive under the Incentive, the same kind and amount of any
securities or assets as may be issuable, distributable, or payable upon any such
sale, dissolution, liquidation, or winding up with respect to each share of
Common Stock of the Company.  If the Company shall, at any time prior to the
expiration of any Incentive, make any partial distribution of its assets, in the
nature of a partial liquidation, whether payable in cash or in kind (but
excluding the distribution of a cash dividend payable out of earned surplus and
designated as such) and an adjustment is determined by the Committee to be
appropriate to prevent the dilution of the benefits or potential benefits
intended to be made available under the Plan, then the Committee shall, in such
manner as it may deem equitable, make such adjustment in accordance with the
provisions of Article 11 hereof.
 
ARTICLE 14
INCENTIVES IN SUBSTITUTION FOR
INCENTIVES GRANTED BY OTHER ENTITIES
 
Incentives may be granted under the Plan from time to time in substitution for
similar instruments held by employees, independent contractors or directors of a
corporation, partnership, or limited liability company who become or are about
to become Employees, Contractors or Outside Directors of the Company or any
Subsidiary as a result of a merger or consolidation of the employing corporation
with the Company, the acquisition by the Company of equity of the employing
entity, or any other similar transaction pursuant to which the Company becomes
the successor employer.  The terms and conditions of the substitute Incentives
so granted may vary from the terms and conditions set forth in this Plan to such
extent as the Committee at the time of grant may deem appropriate to conform, in
whole or in part, to the provisions of the Incentives in substitution for which
they are granted.
 
 
 
20

--------------------------------------------------------------------------------

 
 
ARTICLE 15
MISCELLANEOUS PROVISIONS
 
15.1        Investment Intent.  The Company may require that there be presented
to and filed with it by any Participant under the Plan, such evidence as it may
deem necessary to establish that the Incentives granted or the shares of Common
Stock to be purchased or transferred are being acquired for investment and not
with a view to their distribution.
 
15.2        No Right to Continued Employment.  Neither the Plan nor any
Incentive granted under the Plan shall confer upon any Participant any right
with respect to continuance of employment by the Company or any Subsidiary.
 
15.3        Indemnification of Board and Committee.  No member of the Board or
the Committee, nor any officer or Employee of the Company acting on behalf of
the Board or the Committee, shall be personally liable for any action,
determination, or interpretation taken or made in good faith with respect to the
Plan, and all members of the Board and the Committee, each officer of the
Company, and each Employee of the Company acting on behalf of the Board or the
Committee shall, to the extent permitted by law, be fully indemnified and
protected by the Company in respect of any such action, determination, or
interpretation.
 
15.4        Effect of the Plan.  Neither the adoption of this Plan nor any
action of the Board or the Committee shall be deemed to give any person any
right to be granted an Award or any other rights except as may be evidenced by
an Award Agreement, or any amendment thereto, duly authorized by the Committee
and executed on behalf of the Company, and then only to the extent and upon the
terms and conditions expressly set forth therein.
 
15.5        Compliance With Other Laws and Regulations.  Notwithstanding
anything contained herein to the contrary, the Company shall not be required to
sell or issue shares of Common Stock under any Incentive if the issuance thereof
would constitute a violation by the Participant or the Company of any provisions
of any law or regulation of any governmental authority or any national
securities exchange or inter-dealer quotation system or other forum in which
shares of Common Stock are quoted or traded (including without limitation
Section 16 of the 1934 Act and Section 162(m) of the Code); and, as a condition
of any sale or issuance of shares of Common Stock under an Incentive, the
Committee may require such agreements or undertakings, if any, as the Committee
may deem necessary or advisable to assure compliance with any such law or
regulation.  The Plan, the grant and exercise of Incentives hereunder, and the
obligation of the Company to sell and deliver shares of Common Stock, shall be
subject to all applicable federal and state laws, rules and regulations and to
such approvals by any government or regulatory agency as may be required.
 
 
 
21

--------------------------------------------------------------------------------

 
 
15.6        Tax Requirements.  The Company or, if applicable, any Subsidiary
(for purposes of this Section 15.6, the term “Company” shall be deemed to
include any applicable Subsidiary), shall have the right to deduct from all
amounts paid in cash or other form in connection with the Plan, any Federal,
state, local, or other taxes required by law to be withheld in connection with
an Award granted under this Plan.  The Company may, in its sole discretion, also
require the Participant receiving shares of Common Stock issued under the Plan
to pay the Company the amount of any taxes that the Company is required to
withhold in connection with the Participant’s income arising with respect to the
Award.  Such payments shall be required to be made when requested by Company and
may be required to be made prior to the delivery of any certificate representing
shares of Common Stock.  Such payment may be made (i) by the delivery of cash to
the Company in an amount that equals or exceeds (to avoid the issuance of
fractional shares under (iii) below) the required tax withholding obligations of
the Company; (ii) if the Company, in its sole discretion, so consents in
writing, the actual delivery by the exercising Participant to the Company of
shares of Common Stock that the Participant has not acquired from the Company
within six (6) months prior to the date of exercise, which shares so delivered
have an aggregate Fair Market Value that equals or exceeds (to avoid the
issuance of fractional shares under (iii) below) the required tax withholding
payment; (iii) if the Company, in its sole discretion, so consents in writing,
the Company’s withholding of a number of shares to be delivered upon the vesting
or exercise of the Award, which shares so withheld have an aggregate fair market
value that equals (but does not exceed) the required tax withholding payment;
(iv) if the Company, in its sole discretion, so consents in writing, arrange for
the sale of a number of shares to be delivered upon the exercise or vesting of
the Award (on the Participant’s behalf and at his or her direction pursuant to a
written authorization) with an aggregate fair market value that equals (but does
not exceed) the required tax withholding payment; or (v) any combination of (i),
(ii), (iii), or (iv).  The Company may, in its sole discretion, withhold any
such taxes from any other cash remuneration otherwise paid by the Company to the
Participant.  The Committee may in the Award Agreement impose any additional tax
requirements or provisions that the Committee deems necessary or desirable.
 
15.7        Assignability.  Incentive Stock Options may not be transferred,
assigned, pledged, hypothecated or otherwise conveyed or encumbered other than
by will or the laws of descent and distribution and may be exercised during the
lifetime of the Participant only by the Participant or the Participant’s legally
authorized representative, and each Award Agreement in respect of an Incentive
Stock Option shall so provide.  The designation by a Participant of a
beneficiary will not constitute a transfer of the Stock Option.  The Committee
may waive or modify any limitation contained in the preceding sentences of this
Section 15.7 that is not required for compliance with Section 422 of the Code.
 
Except as otherwise provided herein, Nonqualified Stock Options and SARs may not
be transferred, assigned, pledged, hypothecated or otherwise conveyed or
encumbered other than by will or the laws of descent and distribution.  The
Committee may, in its discretion, authorize all or a portion of a Nonqualified
Stock Option or SAR to be granted to a Participant on terms which permit
transfer by such Participant to (i) the spouse (or former spouse), children or
grandchildren of the Participant (“Immediate Family Members”), (ii) a trust or
trusts for the exclusive benefit of such Immediate Family Members, (iii) a
partnership in which the only partners are (1) such Immediate Family Members
and/or (2) entities which are controlled by Immediate Family Members, (iv) an
entity exempt from federal income tax pursuant to Section 501(c)(3) of the Code
or any successor provision, or (v) a split interest trust or pooled income fund
described in Section 2522(c)(2) of the Code or any successor provision, provided
that (x) there shall be no consideration for any such transfer, (y) the Award
Agreement pursuant to which such Nonqualified Stock Option or SAR is granted
must be approved by the Committee and must expressly provide for transferability
in a manner consistent with this Section, and (z) subsequent transfers of
transferred Nonqualified Stock Options or SARs shall be prohibited except those
by will or the laws of descent and distribution.
 
Following any transfer, any such Nonqualified Stock Option and SAR shall
continue to be subject to the same terms and conditions as were applicable
immediately prior to transfer, provided that for purposes of Articles 8, 9, 11,
13 and 15 hereof the term “Participant” shall be deemed to include the
transferee.  The events of Termination of Service shall continue to be applied
with respect to the original Participant, following which the Nonqualified Stock
Options and SARs shall be exercisable or convertible by the transferee only to
the extent and for the periods specified in the Award Agreement.  The Committee
and the Company shall have no obligation to inform any transferee of a
Nonqualified Stock Option or SAR of any expiration, termination, lapse or
acceleration of such Stock Option or SAR.  The Company shall have no obligation
to register with any federal or state securities commission or agency any Common
Stock issuable or issued under a Nonqualified Stock Option or SAR that has been
transferred by a Participant under this Section 15.7.
 
 
 
22

--------------------------------------------------------------------------------

 
 
15.8        Use of Proceeds.  Proceeds from the sale of shares of Common Stock
pursuant to Incentives granted under this Plan shall constitute general funds of
the Company.
 
15.9        Legend.  Each certificate representing shares of Restricted Stock
issued to a Participant shall bear the following legend, or a similar legend
deemed by the Company to constitute an appropriate notice of the provisions
hereof (any such certificate not having such legend shall be surrendered upon
demand by the Company and so endorsed):
 
On the face of the certificate:
 
“Transfer of this stock is restricted in accordance with conditions printed on
the reverse of this certificate.”
 
On the reverse:
 
“The shares of stock evidenced by this certificate are subject to and
transferable only in accordance with that certain Snap Interactive, Inc. Amended
and Restated 2011 Long-Term Incentive Plan, a copy of which is on file at the
principal office of the Company in New York, New York.  No transfer or pledge of
the shares evidenced hereby may be made except in accordance with and subject to
the provisions of said Plan.  By acceptance of this certificate, any holder,
transferee or pledgee hereof agrees to be bound by all of the provisions of said
Plan.”
 
The following legend shall be inserted on a certificate evidencing Common Stock
issued under the Plan if the shares were not issued in a transaction registered
under the applicable federal and state securities laws:
 
“Shares of stock represented by this certificate have been acquired by the
holder for investment and not for resale, transfer or distribution, have been
issued pursuant to exemptions from the registration requirements of applicable
state and federal securities laws, and may not be offered for sale, sold or
transferred other than pursuant to effective registration under such laws, or in
transactions otherwise in compliance with such laws, and upon evidence
satisfactory to the Company of compliance with such laws, as to which the
Company may rely upon an opinion of counsel satisfactory to the Company.”
 
A copy of this Plan shall be kept on file in the principal office of the Company
in New York, New York.
 
***************
 
 
 
23

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this instrument to be executed as of
October 21, 2011, by its Chief Executive Officer pursuant to prior action taken
by the Board.
 

 
SNAP INTERACTIVE, INC.
     
 
By:
/s/ Cliff Lerner     Cliff Lerner, Chief Executive Officer

        
 24

--------------------------------------------------------------------------------